DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 21-39 are pending.
Claims 1-20 were cancelled.
Claims 29 and 35-39 are withdrawn as being directed to a non-elected invention, the election having been made on 6/15/2020.
Claims 21-28 and 30-34 have been examined.

Priority
This application is a CON of 13/261,542 filed on 12/19/2012 (PAT 9367812)
13/261,542 is a 371 of PCT/EP2010/054391 filed on 03/31/2010
PCT/EP2010/054391 has a foreign priority of EP 09004734.1 filed on 03/31/2009.
The priority document 13/261,542 (PAT 9367812) is an invention of “Compound Selection in Drug Discovery” (See Title and Abstract). The specification disclosed another priority document of 13/262,542 (PAT 9,797,895 B2) inconsistent with the priority document of 13/261,542 disclosed in ADS.

Withdrawn Rejection
The rejection of claims 21-28, 30, and 34 are rejected under 35 U.S.C. 112(b) or 35 I. REJECTION UNDER 35 U.S.C. §112) is persuasive.

Maintained Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-26, 28, and 30-34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Margraf et al. (EP 1852443 A1, previously cited 9/2/2020).

    PNG
    media_image1.png
    484
    1203
    media_image1.png
    Greyscale

Margraf et al. teach a method of producing a solid coated carrier carrying biological material [Abstract, 0001; Fig 1] comprising step (a) incubating a solid carrier with 0.1~10% silane and (b) attaching the biological material to the carrier by incubating the carrier with a 
    PNG
    media_image2.png
    521
    503
    media_image2.png
    Greyscale
Margraf et al. teach the method further comprises a step (b’), subsequent to the step (b), by incubating the biomolecule-attached carrier (Fig 1, step 1-2) in a buffered aqueous solution containing a blocking agent to promote the conformation stability of the biological material before next step [0024, line 41-55; 0083]. Margraf et al. teach the biological material is embedded in a coating layer/ coating matrix shown as follows [0015, Fig 1, step 3]. Margraf et al. further teach the blocking buffer solution comprising one or more amino acids preferably glycine, aspartic and/or glutamic acids, proline, arginine, alanine, hydroxyproline, cysteine, phenylanine, lysine, leucine, histidine, methionine, serine, valine, tyrosine, threonine, tryptophan [col 7, 0024, line 1-6], reading on the limitation of step (b) “embedding the biomolecules in a stabilizing composition comprising at least three different amino acids”.
With respect to claims 22-23, Margraf et al. further teach the blocking buffer solution comprising one or more amino acids preferably glycine, aspartic and/or glutamic acids, proline, arginine, alanine, hydroxyproline, cysteine, phenylanine, lysine, leucine, histidine, methionine, serine, valine, tyrosine, threonine, tryptophan [col 7, 0024, line 1-6], reading on the limitations of claims 22-23 and 26 as follows.
(A) an amino acid with non-polar and aliphatic R groups (Gly, Ala),
(B) an amino acid with polar, uncharged R groups (Ser, Cys, Thr, Tyr)
(C) an amino acid with positively charged R groups (Arg, Lys, His)

(E) an amino acids with aromatic R groups (Phe, Tyr, Trp).
With respect to claim 24, Margraf et al. teach the attachment of the biological material to the solid carrier via a covalent or non-covalent bond [0014], reading on reversibly attached on said solid carrier.
With respect to claim 25, Margraf et al. teach the carrier produced by the method of the invention is the improvement of the stability (shelf life) of the embedded biological material compared to conventionally produced material [0021]. Margraf et al. teach the method further comprises a step (b’), subsequent to the step (b), by incubating the carrier in a buffered aqueous solution containing a blocking agent to promote the conformation stability of the biological material before next step [0024, line 41-55].
With respect to claim 28, Margraf et al. do not teach tween or tween 80 in the stabilizing composition, reading on less than 0.1% tween.
With respect to claim 30, Margraf et al. teach a method of producing a solid coated carrier carrying biological material [Abstract, 0001] comprising step (a) incubating a solid carrier with 0.1~10% silane and (b) attaching the biological material to the carrier by incubating the carrier with a buffered aqueous solution containing the biological material and subsequently removing the aqueous solution [0008, claim 1], reading on the limitation of step (a) of this instant claim 30. Margraf et al. teach the method further comprises a step (b’), subsequent to the step (b), by incubating the carrier in a buffered aqueous solution containing a blocking agent to promote the conformation stability of the biological material before next step [0024, line 41-55]. Margraf et al. further teach the blocking buffer solution comprising one or more amino acids preferably glycine, aspartic and/or glutamic acids, proline, arginine, alanine, hydroxyproline, 
With respect to claim 31, Margraf et al. teach the method further comprising a step of drying [0022, claim 2].
With respect to claims 32-33, Margraf et al. teach the method further comprising step (e) of sterilizing the solid coated carrier [0047] and further teach the sterilization of the carrier is preferably effected by ethyleneoxid (EO), beta radiation, gamma radiation or plasma sterilization [0047].
With respect to claim 34, Margraf et al. teach the method further comprises a step (b’), subsequent to the attachment step (b), by incubating the carrier in a buffered aqueous solution containing a blocking agent to promote the conformation stability of the biological material before next step [0024, line 41-55], reading on the biomolecules partially or completely covered by the blocking composition comprising at least three amino acids.
Therefore, the reference is deemed to anticipate the instant claims above.

Applicant’s Arguments
The blocking agent which may comprise an amino acid is removed before the biomolecule is added. Thus, the biomolecule is not "embedded in a stabilizing composition" (p6, REJECTION UNDER 35 U.S.C. §102, para 4).
Margraf et al. do not disclose the feature "wherein the solid carrier is the stabilizing composition", (p6, REJECTION UNDER 35 U.S.C. §102, para 5).
There is no disclosure of a composition comprising at least three different amino acids in et al. (Remarks, p6, 2nd last para).
There is no disclosure for "embedding a biomolecule in a stabilizing composition" or "attaching a biomolecule to a solid carrier'' in connection with "wherein the solid carrier is the stabilizing composition" (Remarks, p6, last para bridging to p7, para 1).

Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive for the reasons as follows. 

    PNG
    media_image2.png
    521
    503
    media_image2.png
    Greyscale
Applicant’s argument (i) is not persuasive because applicant’s argument of the biomolecule not “embedded in a stabilizing composition” due to removal of amino acids before adding biomolecules is incorrect according to Margraf’s teachings. Margraf et al. teach a method of producing a solid coated carrier carrying biological material comprising steps (a) incubating a solid carrier with 0.1~10% silane and (b) attaching the biological material to the carrier by incubating the carrier with a buffered aqueous solution containing the biological material [Abstract, Fig 1, Step 1-2], reading on the instant step (a). Margraf et al. teach the method further comprises a step (b’), subsequent to the step (b), by incubating the biomolecule-attached carrier in a buffered aqueous solution containing a blocking agent to promote the conformation stability of the biological material [0024, line 41-55; 0083]. Margraf et al. further teach the blocking buffer solution comprising one or more amino acids preferably glycine, aspartic and/or glutamic acids, proline, arginine, alanine, hydroxyproline, cysteine, phenylanine, lysine, leucine, histidine, methionine, serine, valine, tyrosine, threonine, tryptophan 

    PNG
    media_image2.png
    521
    503
    media_image2.png
    Greyscale
Applicant’s argument (ii) is not persuasive because Margraf et al. clearly show the solid carrier is the stabilizing composition in figure 1 shown as follows.
Applicant’s argument (iii) is not persuasive because Margraf et al. clearly teach the blocking solution comprising one or more amino acids preferably glycine, aspartic and/or glutamic acids, proline, arginine, alanine, hydroxyproline, cysteine, phenylanine, lysine, leucine, histidine, methionine, serine, valine, tyrosine, threonine, tryptophan [0024, col 7, line 3-6].
Applicant’s argument (iv) is not persuasive because (a) biomolecules embedded in a blocking solution reads on "embedding a biomolecule in a stabilizing composition" as argued by applicant since Margraf et al. teach “This blocking may also have a positive effect on the conformation stability of the biological material” [0024, line 52-53] and (b) Margraf et al. show "attaching a biomolecule to a solid carrier'' and the solid carrier is the stabilizing composition (Fig 1). 
For at least the reasons above, the arguments are not persuasive.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Margraf et al. (EP 1852443 A1) as applied to claims 21-26, 28, and 30-34 described above.

Margraf et al. (EP 1852443 A1, previously cited 9/2/2020) teach a method for producing stabilized biomolecules by incubating a biomolecule attached solid carrier in a stabilizing composition comprising various amino acids followed by a step of drying [0022, claim 1-2] as applied to claims 21-26, 28, and 30-34 above.
Margraf et al. do not explicitly the stabilizing composition (e.g., blocking buffer solution) comprising less than 1% by dry weight cysteine (including no cysteine) within the mixture of amino acids. However, Margraf et al. suggest other similar amino acids with polar and uncharged R groups comprising Ser, Thr, and/or Tyr can be used in the blocking buffer solution without using the amino acid of Cys [col 7, 0024, line 1-6], reading on less than 1% by dry weight cysteine within the mixture of amino acids.
One of ordinary skill in the art would have been suggested and/or motivated to select other amino acids without using Cys because Margraf et al. suggest (i) various amino acids can be used as a stabilizing agent in the blocking buffer solution and (ii) other similar amino acids with polar and uncharged R groups comprising Ser, Thr, and/or Tyr can be used in the blocking buffer solution without using the amino acid of Cys [col 7, 0024, line 1-6]. The optimization would have reasonable expectation of success because Margraf et al. teach the blocking buffer solution comprising various amino acids preferably glycine, aspartic and/or glutamic acids, proline, arginine, alanine, hydroxyproline, cysteine, phenylanine, lysine, leucine, histidine, methionine, serine, valine, tyrosine, threonine, and tryptophan [col 7, 0024, line 1-6] and cysteine is not absolutely required.
Thus, the invention as a whole is prima facie obvious over the references, especially in .
Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive. See response to arguments above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

    PNG
    media_image3.png
    189
    272
    media_image3.png
    Greyscale
Claims 21-28 and 30-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7, 9-11, and 14 of U.S. Patent No. 9,797,895 B2 (the ‘895 patent, previously cited 9/2/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘895 patent disclosed a method for producing stabilized biomolecules, comprising: (a) reversibly attaching the biomolecules to a solid carrier and (b) embedding the biomolecules in a composition comprising (i) at least three different amino acids or (ii) comprising at least two different amino acids and a saponin. Figure 1 of the ‘895 patent defined the structure of a stabilized molecule showing the solid carrier is the stabilizing composition as follows, reading on the limitation of the wherein clause. Thus, claim 1 the ‘895 patent is obvious to this instant claim 21, 24 (reversibly attached), and 34 (partially covered by the composition). 

Claim 3 of the ‘895 patent disclosed the composition comprises at least 3 different or at least 4 different, or at least 5 different amino acids, satisfying the instant claim 26.

    PNG
    media_image4.png
    98
    402
    media_image4.png
    Greyscale
Claim 4 of the ‘895 patent disclosed the composition comprising at least 5 different amino acids comprises at least one amino acid from each of the following group (A)-(E), satisfying the instant claim 22.

    PNG
    media_image5.png
    136
    405
    media_image5.png
    Greyscale
Claim 5 of the ‘895 patent disclosed the composition comprising at least 5 different amino acids comprises amino acid selected from (A)-(E) as follows, satisfying the instant claim 23.
Claim 6 of the ‘895 patent disclosed the composition comprises less than 1 % by dry weight cysteine within the mixture, satisfying the instant claim 27.
Claim 7 of the ‘895 patent disclosed the composition further comprising less than 1% Tween less than 1 %, satisfying the instant claim 28.

    PNG
    media_image6.png
    192
    406
    media_image6.png
    Greyscale
Claim 9 of the ‘895 patent disclosed a method of producing a solid carrier having biomolecules attached thereto, comprising the steps of as 
Claim 10 of the ‘895 patent disclosed the method according to claim 1 or 9 further comprising sterilizing the solid carrier after step (b), satisfying the instant claim 32.
Claim 11 of the ‘895 patent disclosed the sterilization of the carrier is effected by ethyleneoxide, beta radiation, gamma radiation, X-ray, heat inactivation, autoclaving or plasma sterilization, satisfying the instant claim 33.
Claim 14 of the ‘895 patent disclosed the method according to claim 1 or 9 further comprising (c) subjecting the solid carrier to drying, satisfying the instant claim 31.
Applicant’s Arguments

    PNG
    media_image7.png
    181
    1007
    media_image7.png
    Greyscale

Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive because a nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s), not limited to allowed claims as argued by applicant. Furthermore, the argument of “the rejection be held in abeyance until allowable subject matter is identified” does not overcomes the rejection of record. 

Claims 21-28 and 30-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4 of U.S. Patent No. 9,962,383 B2 (the ‘383 patent, previously cited 9/2/2020) in view of Margraf et al. (EP 1852443 A1, previously cited 9/2/2020).


    PNG
    media_image8.png
    536
    439
    media_image8.png
    Greyscale

Claim 4 of the ‘383 patent disclosed the method further comprising a step (b’) subsequent to the step (b) and previous to step (c) incubating the carrier in a buffered aqueous solution and removing the aqueous solution.
Claim 1 or 4 of the ‘383 patent does not explicitly teach at least three different amino acids in the blocking buffer solution for stabilizing the biological material.
Similarly, Margraf et al. teach a method of producing a solid coated carrier carrying biological material substantially the same to this instant invention [Abstract, 0001]. Margraf et al. teach the method further comprises a step (b’), subsequent to the step (b) and previously to step (c), by incubating the carrier in a buffered aqueous solution containing a blocking agent to promote the conformation stability of the biological material [0024, line 41-55]. Margraf et al. 
Claim 1 and of the ‘383 patent disclosed the biological material attached to the solid carrier by a covalent bond or noncovalent bond (reading on reversibly attached) at step (b), satisfying the instant claim 24.
Claim 1 and of the ‘383 patent disclosed sterilizing the produced solid coated carrier at step (d), satisfying the instant claim 32.
Claim 2 and of the ‘383 patent disclosed the method further comprising a step of drying after step (c), satisfying the instant claim 31.

    PNG
    media_image9.png
    192
    514
    media_image9.png
    Greyscale
With respect to claims 22-23, Margraf et al. further teach the blocking buffer solution comprising amino acids preferably glycine, aspartic and/or glutamic acids, proline, arginine, alanine, hydroxyproline, cysteine, phenylanine, lysine, leucine, histidine, methionine, serine, valine, tyrosine, threonine, tryptophan [col 7, 0024, line 1-6], reading on the limitations of instant claims 
With respect to claim 25, Margraf et al. teach the carrier produced by the method of the invention is the improvement of the stability (shelf life) of the embedded biological material compared to conventionally produced material [0021]. Margraf et al. teach the method further comprises a step (b’), subsequent to the step (b), by incubating the carrier in a buffered aqueous solution containing a blocking agent to promote the conformation stability of the biological material before next step [0024, line 41-55].
With respect to claim 27, Margraf et al. do not explicitly the stabilizing composition (e.g., blocking buffer solution) comprising less than 1% by dry weight cysteine (including no cysteine) within the mixture of amino acids. However, Margraf et al. suggest other similar amino acids with polar and uncharged R groups comprising Ser, Thr, and/or Tyr can be used in the blocking buffer solution without using the amino acid of Cys [col 7, 0024, line 1-6], reading on less than 1% by dry weight cysteine within the mixture of amino acids.
With respect to claim 28, Margraf et al. do not teach tween or tween 80 in the stabilizing composition, reading on less than 0.1% tween.
With respect to claim 33, Margraf et al. teach the method further comprising step (e) of sterilizing the solid coated carrier [0047] and further teach the sterilization of the carrier is preferably effected by ethyleneoxid (EO), beta radiation, gamma radiation or plasma sterilization [0047].
With respect to claim 34, Margraf et al. teach the method further comprises a step (b’), subsequent to the attachment step (b), by incubating the carrier in a buffered aqueous solution containing a blocking agent comprising various amino acids to promote the conformation stability of the biological material [0024, line 41-55], reading on the biomolecules partially or 

Applicant’s Arguments
U.S. Patent No. 9,962,383 82 do not teach or suggest (i) a composition comprising at least three different amino acids or (ii) "embedding a biomolecule in a stabilizing composition" or "attaching a biomolecule to a solid carrier'' in connection with "wherein the solid carrier is the stabilizing composition".
Marraf et al. do not teach or suggest the arguments (i) or (ii) either.

Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (A)(i) or (B)(i) is not persuasive because the ODP rejection is based on the ‘383 patent) in view of Margraf et al. (EP 1852443 A1), not a single reference the ‘383 patent, or Margraf et al. as argued by applicant. Although claims 1 or 4 of the ‘383 patent does not explicitly teach at least three different amino acids in the blocking buffer solution for stabilizing the biological material, Margraf et al. teach blocking buffer solution further comprising amino acids preferably glycine, aspartic and/or glutamic acids, proline, arginine, alanine, hydroxyproline, cysteine, phenylanine, lysine, leucine, histidine, methionine, serine, valine, tyrosine, threonine, tryptophan to promote the conformation stability of the biological material before next step [0024, line 41-55]. It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 
Applicant’s argument (A)(ii) or (B)(ii) is not persuasive because claim 1 of the ‘383 patent attaching the biological material to the carrier the biological material is directly attached to the solid carrier by a covalent bond or noncovalent bond , or indirectly attached to the solid carrier by forming a covalent bond with the at least one silane that is bound to the solid carrier at step 1(b). Step 1(c) further disclosed incubating the carrier in an aqueous solution consisting essentially of one or more substances selected from (poly) peptides, polyalcohols and a mixture thereof, reading on imbedding the biomolecule in a coating layer as defined in claim 28 step (d) of the ‘383 patent. Margraf et al. teach blocking buffer solution further comprising amino acids preferably glycine, aspartic and/or glutamic acids, proline, arginine, alanine, hydroxyproline, cysteine, phenylanine, lysine, leucine, histidine, methionine, serine, valine, tyrosine, threonine, tryptophan to promote the conformation stability of the biological material before next step [0024, line 41-55]. It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). 
For at least the reasons above, the argument is not persuasive.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
30-May-2021
/Soren Harward/Primary Examiner, Art Unit 1631